This cause is pending before the court upon the filing of a report by the Board of Commissioners on Grievances and Discipline.
Upon consideration of relator’s motion to remand, it is ordered by the court that the motion to remand is granted. This matter is hereby remanded to the Board of Commissioners on Grievances and Discipline for consideration of whether respondent, James Vivo, suffers from a medical condition that disabled him from responding to the allegations made against him before the Board of Commissioners on Grievances and Discipline and for further action that the board deems necessary and appropriate.